DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of claims 1-7 and 15-20 in the reply filed on 5/3/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim(s) 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim 1-2, 4-7, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyake (US publication 2020/0052129 A1), hereinafter referred to as Miyake129.

Regarding claim 1, Miyake129 teaches a thin film transistor (fig. 1&4 and related text) comprising: a substrate (10, [0036], fig. 4); a first electrode (16, [0038]) on the substrate; an active layer (18, [0039]) on a side of the first electrode away from the substrate (fig. 4); and a second electrode (32, [0042]) on a side of the active layer away from the first electrode (fig. 4), wherein the first electrode and the second electrode are electrically connected to the active layer, respectively (fig. 4).

Regarding claim 2, Miyake129 teaches further comprising: a buffer layer (12, [0037]) between the first electrode and the substrate (fig. 4); and an insulating layer (20/24, [0039-0040]) between the active layer and the second electrode (fig. 4), wherein the active layer is electrically connected to the first electrode through a first via (opening for 26, [0041], fig. 4) in the buffer layer, and the active layer is electrically connected to the second electrode through a second via (opening for 28, [0041], fig. 4) in the insulating layer.
Regarding claim 4, Miyake129 teaches wherein the orthographic projection of the active layer on the substrate has area larger than that of the orthographic projection of the first electrode on the substrate (fig. 4).
Regarding claim 5, Miyake129 teaches wherein the insulating layer comprises a gate insulating layer (20, [0039]) on a side of the active layer away from the buffer layer (fig. 4), and an interlayer insulating layer (24, [0040]) on a side of the gate insulating layer away from the active layer (fig. 4), the thin film transistor further comprises a gate (22, [0040]) between the interlayer insulating layer and the gate insulating layer (fig. 4).
Regarding claim 6, Miyake129 teaches wherein the second electrode is in unity with a material filling the second via (fig. 4).
Regarding claim 7, Miyake129 teaches wherein the first via and the second via have equal depths in a direction perpendicular to the substrate, both of the first via and the second via penetrate through the interlayer insulating layer, the gate insulating layer and the active layer, and extend to a surface of the first electrode away from the substrate, wherein an orthographic projection of the first electrode on the substrate does not overlap an orthographic projection of the second electrode on the substrate, and wherein an orthographic projection of the first via on the substrate, and an orthographic projection of the second via on the substrate do not overlap an orthographic projection of the gate on the substrate (fig. 4).

Regarding claim 15, Miyake129 teaches an array substrate comprising the thin film transistor according to claim 1 (fig. 1 & 4).
Regarding claim 16, Miyake129 teaches further comprising a data line in a same layer as the second electrode (source or drain is connected to data line for display operation).
Regarding claim 17, Miyake129 teaches wherein the thin film transistor further comprises: a buffer layer (12, [0037]) between the first electrode and the substrate (fig. 4); and an insulating layer (20/24, [0039-0040]) between the active layer and the second electrode (fig. 4), wherein the active layer is electrically connected to the first electrode through a first via (opening for 26, [0041], fig. 4) in the buffer layer, and the active layer is electrically connected to the second electrode through a second via (opening for 28, [0041], fig. 4) in the insulating layer.
Regarding claim 19, Miyake129 teaches wherein the orthographic projection of the active layer on the substrate has area larger than that of the orthographic projection of the first electrode on the substrate (fig. 4)
Regarding claim 20, Miyake129 teaches a display device comprising the array substrate according to claim 15 (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake129, as applied to claim 1 or 15 above, and further in view of Lee (US publication 2018/0151654 A1), hereinafter referred to as Lee654.

Regarding claim 3, Miyake129 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Miyake129 also teaches wherein the active layer comprises a polysilicon material ([0039]), the first electrode comprises a light shielding material ([0038]), and an orthographic projection of the first electrode on the substrate at least partially overlaps an orthographic projection of the active layer on the substrate (fig. 4).
Miyake129 does not explicitly teach a low temperature polysilicon material.
Lee654 teaches a low temperature polysilicon material ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyake129 with that of Lee654 so that wherein the active layer comprises a low temperature polysilicon material for low energy power consumption and excellent reliability ([0039]).

Regarding claim 18, Miyake129 discloses all the limitations of claim 15 as discussed above on which this claim depends.
Miyake129 also teaches wherein the active layer comprises a polysilicon material ([0039]), the first electrode comprises a light shielding material ([0038]), and an orthographic projection of the first electrode on the substrate at least partially overlaps an orthographic projection of the active layer on the substrate (fig. 4).
Miyake129 does not explicitly teach a low temperature polysilicon material.
Lee654 teaches a low temperature polysilicon material ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyake129 with that of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828